Title: To James Madison from Rufus King, 12 April 1801 (Abstract)
From: King, Rufus
To: Madison, James


12 April 1801, London. No. 10. Encloses copies of correspondence with Lord Hawkesbury about seizure of American vessels carrying articles of Spanish origin to Spanish colonies. Decree from Vice-Admiralty Court at Nassau regarding the case of the Leopard is the first document precise enough to use as grounds for a remonstrance. Suggests that these copies be published in American newspapers as the most expeditious form of communicating the information to ships operating in American waters.
 

   
   RC and enclosures (DNA: RG 59, DD, Great Britain, vol. 9); Tr (DLC: Rives Collection, Madison Papers). RC 1 p.; marked duplicate; in a clerk’s hand; docketed by Wagner as received 13 June. The four enclosures (10 pp.) are filed with King’s no. 11. RC and three enclosures printed in Charles R. King, ed., The Life and Correspondence of Rufus King (6 vols.; New York, 1894–1900), 3:426–29. Enclosures include an extract from the advocate general’s 16 Mar. report that overturned an earlier decision of the Vice-Admiralty Court in the Leopard case. The report concludes that “the Produce of the Colonies of the Enemy may be imported by a Neutral into his own Country,” but “direct Trade … between the Mother Country and its Colonies” was illegal (ibid., 3:428). The enclosures appeared in the National Intelligencer, 27 May 1801.


